Title: From George Washington to Mordecai Buckner, 16 December 1755
From: Washington, George
To: Buckner, Mordecai



[Alexandria, 16 December 1755]
To Ensign Buckner. Quarter Master of the Virginia Regiment.

The Recruits now in this town are to remain here until the arrival of the vessel with the Stores, &c. and to be under the same directions as before ordered. So soon as the Stores arrive, you are, with all possible dispatch, to procure a sufficient number of Waggons to carry them to Winchester; whither they are to be sent, under the escort of the Soldiers now here: except the Suits of Clothes; Shoes, Stockings, Shirts, &c. proportionably, which are to be left with Colonel Carlyle.
You are to be very careful of all the Things delivered into the Waggons, and see that a strict Guard is kept over them, that no embezzlement is made. If your men can not be conveniently Quartered on their march up; there will be a number of Tents among the Stores, which must be made use of. If any of the Soldiers should desert from this place, it would be proper to send a Sergeant, and one or two trusty men, in pursuit of them. Given at Alexandria &c.

December 16th 1755.

